DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “the temperature of a vaporized fluid” lacks proper antecedent basis.
	The preamble recitation, “A method for controlling the temperature of a vaporized fluid coming from a backup vaporization system after detection of a disturbance in production of an air separation (ASU)” is indefinite as it is unclear how this limits the method as defined by the body of the claim, since nothing in the preamble is recited in the body of the claim at all.  For the present, it is considered that the method is met so long as the 
	The recitation, “wherein the flow rate of the second stream” lacks proper antecedent basis for the flow rate.
	
	In regard to claim 5, the recitation, “the temperature of a vaporized fluid” lacks proper antecedent basis.
	The recitation, “An apparatus for controlling the temperature of a vaporized fluid coming from a backup vaporization system after detection of a disturbance in production of an air separation (ASU)” is indefinite as it is unclear how this limits the apparatus as defined by the body of the claim, since nothing in the preamble is recited in the body of the claim at all and it is unclear how the structure of the body relates to the preamble.  For the present, it is considered that so long as the apparatus has the structure defined by the claim body that such is capable of being used in the functional way described by the preamble.
	The claim is an apparatus and is defined by its structure and not defined by steps and therefore, the recitation, “splitting the cryogenic fluid into a first stream and a second stream” is indefinite for claiming a step in an apparatus claim making it impossible to determine what structure is being claimed thereby.
	The recitation concerning the bypass line and the recited “a portion of the cryogenic liquid upstream of the vaporizer” is unclear since the claim already recites a second stream earlier in the claim and the disclosure does not support some other portion aside from the second stream as being passed through the bypass line and therefore it is unclear what the scope of the apparatus should be.

Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	The Examiner commends the applicant’s clear definition of the term “about” (see pg. pub. para. 27 - within 5C).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taube (US 2006/0086100) .
	In regard to claim 5, Taube teaches an apparatus fully capable of the functional language of the preamble as understood, comprising:
 a cryogenic liquid storage tank (11) configured to store a cryogenic liquid (liquid nitrogen oxygen or argon, para. 12) at a temperature below -50C (inherent to these fluids); 
a splitter (see dividing of fluid to 40 and to 41) for splitting the cryogenic fluid into a first stream (to 40) and a second stream (to 41); 

a bypass line (line having 41) having a bypass valve (41), wherein the bypass line (having 41) is configured to receive the second stream (to 41) and then introduce the second stream (to 41) to a mixer (joining of fluid after 40 and 41) thereby producing a mixed stream (combined stream after 40, 41) at a mixed temperature, wherein the mixer (joining of lines) is configured to mix the second stream (through 41) and the gaseous fluid (output of 40 before mixing) at a location downstream the vaporizer (40); and a controller (para. 23, controller) configured to adjust the mixed temperature to be within a desired product temperature range (fully capable thereof).  
In regard to claim 6, Taube teaches that the controller adjusts the mixed temperature by adjusting the flow rate of the portion of the cryogenic liquid through the bypass valve (41, see para. 23).  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loesch (US 4438729).
In regard to claim 1, Loesch teaches a method fully capable of the functional language of the preamble as understood, comprising the steps of: providing a cryogenic fluid (liquid nitrogen, Fig. 3) from a liquid storage tank (60, column 6, line 13-16); splitting the cryogenic fluid into a first stream (to 42, 44) and a second stream (78); vaporizing the first stream (to 42, 44) of the cryogenic fluid in a vaporizer (42, 44) to 
In regard to claim 2, note that as the first temperature is about ambient temperature and the temperature of the bypassed fluid is at least near the liquefaction temperature of the cryogenic fluid, therefore it would have been obvious to a person of ordinary skill in the art for these temperatures to differ by at least 100C as liquid oxygen and nitrogen are routinely liquid near 90K and 77K which is easily at least 100C less than ambient (294 K).
In regard to claim 3, Loesch teaches that the flow rate of the second stream (78) is controlled by a bypass control valve (80) that is in communication with a temperature controller (column 7, line 5-10 see person with indicator) that is configured to determine the mixed temperature (at location of 82).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Taube (US 2006/0086100). See 112 rejections.
In regard to claim 1, Taube teaches a method fully capable of the functional language of the preamble as understood, comprising the steps of: providing a cryogenic fluid (para. 12, “cryogenic fluids” including oxygen, argon, nitrogen) from a liquid storage tank (11); splitting the cryogenic fluid into a first stream (at least through 40) and a second stream (at least the bypass through 41); vaporizing the first stream of the cryogenic fluid (using 20, 40) in a vaporizer (20, 40) to produce a first gaseous stream (after 40 before combining with flow through 41) at a first temperature; and mixing the first gaseous stream (through 40) with the second stream (through 41), which is at a second temperature that is lower than the first temperature (as it has not been heated by 40), to create a mixed stream (after 40, see para. 23) that is at a mixed temperature which is greater than the second temperature and lower than the first temperature (due to the different temperatures of the heated stream through 40 and the bypassed stream 
Taube does not appear to explicitly teach that the first temperature of the first stream after the vaporizer is about ambient temperature.  However, Taube teaches that it is desirable to control the output temperature to be in a range including about ambient temperature (para. 9) and therefore, depending on the particular application at hand and the desired mixed properties of the outputting fluids, it would have been obvious to a person of ordinary skill in the art to modify the first temperature to be ambient temperature to aide in providing the desired output temperature.
In regard to claim 2, note that as the first temperature has been modified to be about ambient temperature and the temperature of a saturated vapor is near the liquefaction temperature of the cryogenic fluid, therefore it would have been obvious to a person of ordinary skill in the art for these temperatures to differ by at least 100C as liquid oxygen and nitrogen are routinely liquid near 90K and 77K which is easily at least 100C less than ambient (294 K).
In regard to claim 3, Taube, as modified, teaches that the flow rate of the second stream (through 41) is controlled by a bypass control valve (41) that is in communication with a temperature controller (para. 23 - see controller and temperature sensor 47) that is configured to determine the mixed temperature (at location of 47).

(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (US 4438729) in view of Arafat (US 2017/0169906).
	In regard to claims 1-8, Loesch teaches most of the claim limitations as already explained above (see details above), further note that Loesch teaches a cryogenic liquid storage tank (60) configured to store a cryogenic liquid (liquid nitrogen Fig. 3) at a temperature below -50C (inherent to liquid nitrogen); a splitter (see after 30) for splitting the cryogenic fluid into a first stream (to 42, 44) and a second stream (in 78); a  vaporizer (42, 44) in fluid communication with the cryogenic liquid storage tank (60), wherein the vaporizer (42, 44) is configured to vaporize cryogenic liquid received from the cryogenic liquid storage tank (60) to produce a gaseous fluid at an ambient temperature (fully capable thereof, further see column 6, line 35-40); a bypass line (78) having a bypass valve (80), wherein the bypass line (78) is configured to receive the second stream (in 78) and then introduce the second stream (in 78) to a mixer (82 at least) thereby producing a mixed stream (combined stream in or after 82) at a mixed temperature, wherein the mixer (82) is configured to mix the second stream (in 78) and the gaseous fluid (73) at a location downstream the vaporizer (42, 44). 
Loesch does not explicitly teach an electronic controller configured to adjust the mixed temperature to be within a desired product temperature range by adjusting the flow rate of the second stream (in 78) through the bypass valve (80), and does not explicitly teach a vent valve controlled to vent the mixed stream if the mixed stream temperature is outside of the desired product temperature range. 
However, Arafat teaches an electronic controller (20) that controls the operations of valves for a cryogenic liquid vaporization system providing automation benefits.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zwick (US 4197712) teaches bypass for reducing temperature (column 6, line 49-52); Faka (US 2007/0214807) teaches a temperature controlled bypass (para. 56); Yoo (US 2014/0196474) teaches a control unit (128) and a temperature sensor (140) and a bypass (125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                       


JFPIII
January 13, 2022